              Case 2:19-cv-04710-GMS Document 1 Filed 07/14/19 Page 1 of 16




 1   Nathan Brown (SBN: 033482)
     Brown Patent Law
 2   15100 N 78th Way Suite 203
     Scottsdale, AZ 85260
 3   Phone: (602) 529-3474
     Email: Nathan.Brown@BrownPatentLaw.com
 4
 5   Stefan Coleman
     LAW OFFICES OF STEFAN COLEMAN, P.A.
 6   201 S. Biscayne Blvd, 28th Floor
     Miami, FL 33131
 7   Phone: (877) 333-9427
     Facsimile: (888) 498-8946
 8   Email: law@stefancoleman.com
 9
     Avi R. Kaufman*
10   KAUFMAN P.A.
     400 NW 26th Street
11   Miami, FL 33127
     Phone: (305) 469-5881
12
     Email: kaufman@kaufmanpa.com
13
     Attorneys for Plaintiff and the putative class
14
15                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF ARIZONA
16
17     Daniel Declements, individually, and on         Case No.
       behalf of all others similarly situated,
18                     Plaintiff,                     CLASS ACTION COMPLAINT
19     v.                                             DEMAND FOR JURY TRIAL
20
       HealthMarkets Insurance Agency, Inc., a
21     Texas corporation,
                     Defendant.
22
23
24
25

26
27
28
                   Case 2:19-cv-04710-GMS Document 1 Filed 07/14/19 Page 2 of 16



                                       CLASS ACTION COMPLAINT
 1
 2            Plaintiff Daniel Declements (“Declements” or “Plaintiff”) brings this Class Action

 3 Complaint and Demand for Jury Trial against Defendant HealthMarkets Insurance Agency, Inc.
 4 (“HealthMarkets” or “Defendant”) to stop HealthMarkets from violating the Telephone
 5
     Consumer Protection Act by placing unwanted solicitation calls, sending unsolicited, autodialed
 6
     text messages to consumers without their consent, including calls and texts to consumers
 7
     registered on the National Do Not Call registry (DNC), and to otherwise obtain injunctive and
 8
 9 monetary relief for all persons injured by HealthMarkets’s conduct. Plaintiff, for his Complaint,
10 alleges as follows upon personal knowledge as to himself and his own acts and experiences, and,
11 as to all other matters, upon information and belief, including investigation conducted by his
12 attorneys.
13
                                               INTRODUCTION
14
              1.       HealthMarkets provides health insurance for individuals, families, and small
15
     businesses.
16
17            2.       HealthMarkets provides its agents with leads, which the agents then solicit in

18 order to sell Healthmarkets’s insurance packages.
19            3.       Agents are instructed to engage in cold calling in order to generate insurance
20
     sales.
21
              4.       When soliciting business, HealthMarkets agents use an autodialer through which
22
     they place autodialed solicitation calls. In addition, the agents also send autodialed text messages
23
     to consumers.
24

25            5.       However, HealthMarkets is calling and texting consumers using an autodialer

26 without procuring the necessary express prior written consent that is required for these
27
                                        CLASS ACTION COMPLAINT
28                                                -2-
                 Case 2:19-cv-04710-GMS Document 1 Filed 07/14/19 Page 3 of 16



     communications. To make matters worse, HealthMarkets is also contacting consumers that have
 1
 2 their phone numbers registered with the DNC.

 3          6.       In Plaintiff’s case, HealthMarkets sent 2 autodialed text messages to his cellular
 4 phone, and placed 2 autodialed phone calls to his cellular phone, despite Plaintiff having his
 5
     phone number registered with the DNC to avoid such solicitation attempts.
 6
            7.       In response to these text messages and calls, Plaintiff files this class action lawsuit
 7
     seeking injunctive relief, requiring Defendant to cease from placing calls using an autodialer,
 8
 9 sending unsolicited text messages to consumers’ cellular telephone numbers using an autodialer,
10 and otherwise calling telephone numbers registered on the DNC, as well as an award of statutory
11 damages to the members of the Classes.
12                                                PARTIES
13
            8.       Plaintiff Declements is a Rio Verde, Arizona resident.
14
            9.       Defendant HealthMarkets is a Texas corporation headquartered in North Richland
15
     Hills, Texas. Defendant conducts business throughout this District, the State of Texas, and
16
17 throughout the United States.
18                                    JURISDICTION AND VENUE

19          10.      This Court has federal question subject matter jurisdiction over this action under
20
     28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.
21
     §227 (“TCPA”).
22
            11.      This Court has personal jurisdiction over Defendant and venue is proper in this
23
     District under 28 U.S.C. § 1391(b) because Defendant solicits consumers in this District, does
24

25 significant business in this District, and because the wrongful conduct giving rise to this case
26 occurred in this District.
27
                                       CLASS ACTION COMPLAINT
28                                               -3-
               Case 2:19-cv-04710-GMS Document 1 Filed 07/14/19 Page 4 of 16



                                          COMMON ALLEGATIONS
 1
 2          HealthMarkets is Responsible for the Telemarketing Calls Placed by Its Agents

 3           12.      HealthMarkets provides its agents with 3 things that are critical to the sale of
 4 HealthMarkets’ insurance packages: Training, Technology and Leads.
 5
     Training:
 6
             13.      HealthMarkets provides a full training program that is designed to prepare
 7
     agents to make sales.1
 8
 9           14.      It provides agents with access to HealthMarkets University where agents

10 learn business plan development, receive instructor-led training and receive ongoing
11 coaching and mentorship.2
12
             15.      Upon information and belief, the training teaches agents how to place cold
13
     calls to consumers.
14
             16.      HealthMarkets even provides its insurance agents with call scripts that
15
16 should be used in order to solicit business from consumers.3
17           17.      Cold calling is specifically referenced in job postings for HealthMarkets
18
     agents as something that builds a successful business:
19
20
21
22
23
24

25
26   1
       https://www.healthmarketscareers.com/join-our-team/
     2
       https://www.healthmarketscareers.com/#support - click on “Learn More” under “Training”
     3
27     https://five9.healthmarkets.com/NewIBU65Script2.html
                                         CLASS ACTION COMPLAINT
28                                                 -4-
              Case 2:19-cv-04710-GMS Document 1 Filed 07/14/19 Page 5 of 16




 1
 2

 3
 4
 5
 6                                                                                                 4

 7
            18.     Agents have even gone so far as to describe their job working for
 8
     HealthMarkets as “a cold calling sales job.”5
 9
10          19.     Another agent described their typical day as consisting of “75+ cold

11 calls/leads.”6
12 Technology:
13
            20.     HealthMarkets agents are provided with access to the Five9 autodialer.7
14
            21.     The autodialer works by loading in a list of contacts that should be called. Once
15
     the dialer is started, it automatically calls the next lead without human intervention, once an
16
17 agent selects a disposition (status of the lead):
18
19
20
21
22
23
24

25   4
       https://www.glassdoor.com/job-listing/licensed-insurance-agent-healthmarkets-
     JV_IC1137055_KO0,24_KE25,38.htm?jl=2905486532&ctt=1548766837533&srs=EI_JOBS
26   5
       https://www.glassdoor.com/Reviews/Employee-Review-HealthMarkets-RVW16055940.htm
     6
       https://www.indeed.com/cmp/Healthmarkets/reviews?ftopic=paybenefits
     7
27     https://slideplayer.com/slide/4013219/
                                      CLASS ACTION COMPLAINT
28                                              -5-
                   Case 2:19-cv-04710-GMS Document 1 Filed 07/14/19 Page 6 of 16




 1
 2

 3
 4
 5
 6
 7
 8
 9                                                                      8

                22.      Certain dispositions that the agent sets in the dialer will trigger additional phone
10
11 calls to be made to the consumer at a later date, or time.
12              23.      For example, if the agent selects “Left Message”, Five9 will automatically
13 schedule another call 48-hours later:
14
15
16
17
18
19
20
21                                                                                    9


22
     Similarly, selecting “No Message Left” will automatically schedule a second call 2 hours later in
23
     the day.
24

25
26
     8
         id – slide 3
     9
27       id – slide 24
                                           CLASS ACTION COMPLAINT
28                                                   -6-
               Case 2:19-cv-04710-GMS Document 1 Filed 07/14/19 Page 7 of 16



     Leads:
 1
 2            24.    In addition to encouraging its agents to generate through general cold calling,

 3 HealthMarkets provides agents with its own leads to cold call.
 4            25.    There are numerous complaints posted online about the leads that HealthMarkets
 5
     provides, such as:
 6
          •   “Customer Leads are a joke.”10
 7
          •   “bad leads.”11
 8
 9        •   “No good leads”12

10        •   “New Producers were given Leads that were already worked over, and by several
11
              people many times.”13
12
          •   “Paid for my leads and were always useless old leads.”14
13
              26.    As explained by the Federal Communications Commission (“FCC”) in its 2012
14
15 order, the TCPA requires “prior express written consent for all autodialed or prerecorded
16 [solicitation] calls to wireless numbers and residential lines.” In the Matter of Rules and
17 Regulations Implementing the Telephone Consumer Protection Act of 1991, CG No. 02-278,
18 FCC 12-21, 27 FCC Rcd. 1830 ¶ 2 (Feb. 15, 2012).
19
           27.     Yet in violation of this rule, Defendant fails to obtain any express written consent
20
   prior to placing autodialed calls and sending autodialed solicitation text messages to cellular
21
   telephone numbers such as Plaintiff’s.
22
23            28.    HealthMarkets agents are trained to place cold calls to consumers, oftentimes

24

25   10
        https://www.indeed.com/cmp/Healthmarkets/reviews?ftopic=paybenefits
     11
        id
26   12
        id
     13
        https://www.indeed.com/cmp/Healthmarkets/reviews?ftopic=paybenefits
     14
27      https://www.indeed.com/cmp/Healthmarkets/reviews?ftopic=paybenefits&start=20
                                        CLASS ACTION COMPLAINT
28                                                -7-
              Case 2:19-cv-04710-GMS Document 1 Filed 07/14/19 Page 8 of 16



     using leads that were provided by HealthMarkets itself.
 1
 2                                  PLAINTIFF’S ALLEGATIONS

 3 Plaintiff Received Unwanted Autodialed Calls and Text Messages to His Cell Phone
   Number, Despite Plaintiff Registering His Phone Number on the DNC
 4
 5        29.     On December 6, 2008, Plaintiff registered his cellular telephone number on the

 6 DNC in order to avoid receiving unsolicited calls and text messages.
 7          30.    Plaintiff uses his cellular phone for personal use only. Plaintiff’s cellular phone
 8 number is not associated with a business.
 9
            31.    On January 2, 2019 at 3:45 PM, Plaintiff received an unsolicited phone call to his
10
     cellular phone from Defendant using phone number 720-925-9569. The call was not answered,
11
     but a voicemail was left regarding booking an appointment with Lauren Taylor for an insurance
12
13 quote.
14          32.    After the voicemail was left on his cellular phone, Plaintiff received an autodialed

15 text message from Defendant to his cellular phone using phone number 720-925-9569 on
16 January 2, 2019 at 4:45 PM:
17
18
19
20
21
22
23
24

25
26
            33.    It is believed that the text message Plaintiff received on January 2, 2019 at 4:45
27
                                    CLASS ACTION COMPLAINT
28                                            -8-
              Case 2:19-cv-04710-GMS Document 1 Filed 07/14/19 Page 9 of 16



     PM was autodialed because it was automatically sent by Defendant’s dialer system when
 1
 2 Plaintiff did not answer the phone call he received at 4:44 PM on January 2, 2019.

 3          34.     On January 22, 2019 at 12:47 PM, Plaintiff received an unsolicited phone call to
 4 his cellular phone from Defendant using phone number 720-925-9569. Plaintiff did not answer
 5
     this call and no message was left.
 6
            35.     On January 22, 2019 at 12:48 PM, right after receiving the call that was not
 7
     answered, Plaintiff received exactly the same autodialed text message he had received on
 8
 9 January 2, 2019, again from phone number 720-925-9569 on his cellular phone:
10
11
12
13
14
15
16
17
18
19
            36.     As with the January 2, 2019 text message that Plaintiff received, it is believed that
20
     Defendant’s dialer system automatically sent an autodialed text message to Plaintiff when he
21
22 didn’t answer the January 22, 2019 call that he received at 12:47 PM.
23          37.     Plaintiff does not have a relationship with HealthMarkets or any of its affiliated

24 companies, nor has he ever requested that HealthMarkets call him or consented to any contact

25 from Defendant.
26
         38.    Upon information and belief, the 2 unsolicited phone calls that Declements
27
                               CLASS ACTION COMPLAINT
28                                             -9-
             Case 2:19-cv-04710-GMS Document 1 Filed 07/14/19 Page 10 of 16



     received on his cellular phone were autodialed, based on the fact that HealthMarkets agents use
 1
 2 the Five9 dialer.

 3          39.     Simply put, HealthMarkets did not obtain Plaintiff’s prior express written consent
 4 to call and send solicitation text messages to his cellular telephone using an autodialer.
 5
            40.     The unauthorized calls and text messages sent by HealthMarkets, as alleged
 6
     herein, have harmed Plaintiff in the form of annoyance, nuisance, and invasion of privacy, and
 7
     disturbed Declements’s use and enjoyment of his phone, in addition to the wear and tear on the
 8
 9 phones’ hardware (including the phones’ battery) and the consumption of memory on the phone.
10          41.     Seeking redress for these injuries, Declements, on behalf of himself and Classes

11 of similarly situated individuals, brings suit under the Telephone Consumer Protection Act, 47
12 U.S.C. § 227, et seq., which prohibits unsolicited autodialed calls and text messages to cellular
13
     telephones and unsolicited calls and text messages to telephone numbers registered on the DNC.
14
                                         CLASS ALLEGATIONS
15
   Class Treatment Is Appropriate for Plaintiff’s TCPA Claims
16 Arising From Calls and Texts Sent by HealthMarkets Agents
17
            42.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23(b)(2)
18
     and Rule 23(b)(3) on behalf of himself and all others similarly situated and seeks certification of
19
     the following two Classes:
20
21          Autodialed No Consent Class: All persons in the United States who from four
            years prior to the filing of this action (1) Defendant (or an agent acting on
22          behalf of Defendant) called or texted, (2) on the person’s cellular telephone
            number, (3) using substantially the same calling or texting equipment used to
23          call or text Plaintiff.
24
            Do Not Call Registry Class: All persons in the United States who from four years
25          prior to the filing of this action (1) Defendant (or an agent acting on behalf of
            Defendant) called and/or texted more than one time within any 12 month period,
26          (2) on the person’s residential telephone number, (3) where the person’s telephone
            number had been listed on the National Do Not Call Registry for at least thirty days,
27
                                      CLASS ACTION COMPLAINT
28                                              -10-
             Case 2:19-cv-04710-GMS Document 1 Filed 07/14/19 Page 11 of 16



            (4) for substantially the same reason Defendant called and/or texted Plaintiff.
 1
 2          43.     The following individuals are excluded from the Classes: (1) any Judge or

 3 Magistrate presiding over this action and members of their families; (2) Defendant, its
 4 subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its parents
 5
     have a controlling interest and their current or former employees, officers and directors; (3)
 6
     Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion
 7
     from the Classes; (5) the legal representatives, successors or assigns of any such excluded
 8
 9 persons; and (6) persons whose claims against Defendant have been fully and finally adjudicated
10 and/or released. Plaintiff anticipates the need to amend the Class definitions following
11 appropriate discovery.
12          44.     Numerosity: On information and belief, there are hundreds, if not thousands of
13
     members of the Classes such that joinder of all members is impracticable.
14
            45.     Commonality and Predominance: There are many questions of law and fact
15
     common to the claims of Plaintiff and the Classes, and those questions predominate over any
16
17 questions that may affect individual members of the Classes. Common questions for the Classes
18 include, but are not necessarily limited to the following:
19                  (a) whether Defendant utilized an automatic telephone dialing system to call
                        Plaintiff and the members of the Classes;
20
21                  (b) whether Defendant utilized an automatic telephone dialing system to send text
                        messages to Plaintiff and the members of the Classes;
22
                    (c) whether Defendant systematically placed calls to Plaintiff and consumers
23                      whose telephone numbers were registered with the National Do Not Call
                        registry;
24

25                  (d) whether Defendant systematically sent text messages to Plaintiff and
                        consumers whose telephone numbers were registered with the National Do
26                      Not Call registry;
27
                                      CLASS ACTION COMPLAINT
28                                              -11-
              Case 2:19-cv-04710-GMS Document 1 Filed 07/14/19 Page 12 of 16



                    (e) whether Defendant sent autodialed text messages and made autodialed calls to
 1
                        Plaintiff and members of the Classes without first obtaining prior express
 2                      written consent to send the texts and/or make the calls;

 3                  (f) whether Defendant’s conduct constitutes a violation of the TCPA; and
 4                  (g) whether members of the Classes are entitled to treble damages based on the
                        willfulness of Defendant’s conduct.
 5
 6          46.     Adequate Representation: Plaintiff will fairly and adequately represent and

 7 protect the interests of the Classes, and has retained counsel competent and experienced in class
 8 actions. Plaintiff has no interests antagonistic to those of the Classes, and Defendant has no
 9
     defenses unique to Plaintiff. Plaintiff and his counsel are committed to vigorously prosecuting
10
     this action on behalf of the members of the Classes, and have the financial resources to do so.
11
     Neither Plaintiff nor his counsel has any interest adverse to the Classes.
12
13          47.     Appropriateness: This class action is also appropriate for certification because

14 Defendant has acted or refused to act on grounds generally applicable to the Classes and as a
15 whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards
16 of conduct toward the members of the Classes and making final class-wide injunctive relief
17
   appropriate. Defendant’s business practices apply to and affect the members of the Classes
18
   uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with
19
   respect to the Classes as wholes, not on facts or law applicable only to Plaintiffs. Additionally,
20
21 the damages suffered by individual members of the Classes will likely be small relative to the
22 burden and expense of individual prosecution of the complex litigation necessitated by
23 Defendant’s actions. Thus, it would be virtually impossible for the members of the Classes to
24
     obtain effective relief from Defendant’s misconduct on an individual basis. A class action
25
     provides the benefits of single adjudication, economies of scale, and comprehensive supervision
26
     by a single court.
27
                                      CLASS ACTION COMPLAINT
28                                              -12-
             Case 2:19-cv-04710-GMS Document 1 Filed 07/14/19 Page 13 of 16



                                     FIRST CAUSE OF ACTION
 1
                                Telephone Consumer Protection Act
 2                                  (Violations of 47 U.S.C. § 227)
                     (On Behalf of Plaintiff and the Autodialed No Consent Class)
 3
            48.      Plaintiff repeats and realleges paragraphs 1 through 47 of this Complaint and
 4
 5 incorporates them by reference herein.
 6          49.      Defendant and/or its agents placed unwanted solicitation calls and/or sent

 7 unwanted solicitation text messages to cellular telephone numbers belonging to Plaintiff and the
 8 other members of the Autodialed No Consent Class.
 9
          50.     These solicitation phone calls and text messages were sent en masse without the
10
   consent of the Plaintiff and the other members of the Autodialed No Consent Class.
11
          51.     Defendant has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii). As a result of
12
13 Defendant’s conduct, Plaintiff and the other members of the Autodialed No Consent Class are
14 each entitled to, under 47 U.S.C. § 227(b)(3)(B), a minimum of $500.00 in damages for each
15 violation of such act.
16
            52.      In the event that the Court determines that Defendant’s conduct was willful or
17
     knowing, it may, under 47 U.S.C. § 227(b)(3)(C), treble the amount of statutory damages
18
     recoverable by Plaintiff and the other members of the Autodialed No Consent Class.
19
                                     SECOND CAUSE OF ACTION
20
                                   Telephone Consumer Protection Act
21                                     (Violation of 47 U.S.C. § 227)
                  (On Behalf of Plaintiff Declements and the Do Not Call Registry Class)
22
            53.      Plaintiff repeats and realleges the paragraphs 1 through 47 of this Complaint and
23
24 incorporates them by reference herein.

25          54.      The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

26 person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber
27
                                      CLASS ACTION COMPLAINT
28                                              -13-
              Case 2:19-cv-04710-GMS Document 1 Filed 07/14/19 Page 14 of 16



     who has registered his or her telephone number on the national do-not-call registry of persons
 1
 2 who do not wish to receive telephone solicitations that is maintained by the federal government.”

 3           55.     47 C.F.R. § 64.1200(e), provides that § 64.1200(c) is “applicable to any person or
 4 entity making telephone solicitations or telemarketing calls to wireless telephone numbers.”15
 5
             56.     Any “person who has received more than one telephone call within any 12-month
 6
     period by or on behalf of the same entity in violation of the regulations prescribed under this
 7
     subsection may” may bring a private action based on a violation of said regulations, which were
 8
 9 promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone
10 solicitations to which they object. 47 U.S.C. § 227(c).
11           57.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,
12 phone call and/or text message solicitations to telephone subscribers such as Plaintiff and the Do
13
     Not Call Registry Class members who registered their respective telephone numbers on the
14
     National Do Not Call Registry, a listing of persons who do not wish to receive telephone
15
     solicitations that is maintained by the federal government.
16
17           58.     Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call

18 Registry Class received more than one phone call and/or text message in a 12-month period
19 made by or on behalf of Defendant in violation of 47 C.F.R. § 64.1200, as described above. As a
20
     result of Defendant’s conduct as alleged herein, Plaintiff and the Do Not Call Registry Class
21
     suffered actual damages and, under section 47 U.S.C. § 227(c), are entitled, inter alia, to receive
22
     up to $1,500 in damages for such violations of 47 C.F.R. § 64.1200.
23
                                             PRAYER FOR RELIEF
24

25
26   15
       Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG Docket No. 02-278,
     Report and Order, 18 FCC Rcd 14014 (2003) Available at https://apps.fcc.gov/edocs_public/attachmatch/FCC-03-
27   153A1.pdf
                                         CLASS ACTION COMPLAINT
28                                                 -14-
             Case 2:19-cv-04710-GMS Document 1 Filed 07/14/19 Page 15 of 16



            WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for the
 1
 2 following relief:

 3      a) An order certifying the Classes as defined above; appointing Plaintiff as the
 4          representative of the Classes; and appointing his attorneys as Class Counsel;
 5
        b) An award of actual and/or statutory damages to be paid into a common fund for the
 6
            benefit of Plaintiff and the Classes;
 7
        c) An order declaring that Defendant’s actions, as set out above, violate the TCPA;
 8
 9      d) A declaratory judgment that Defendant’s text messaging equipment constitutes an

10          automatic telephone dialing system under the TCPA;
11      e) An order requiring Defendant to disgorge any ill-gotten funds acquired as a result of
12
            their unlawful text messaging practices;
13
        f) An injunction requiring Defendant to cease all unsolicited texting activity, and to
14
15          otherwise protect the interests of the Classes; and

16      g) Such further and other relief as the Court deems just and proper.

17                                             JURY DEMAND
18
            Plaintiff requests a jury trial.
19
                                                    Respectfully Submitted,
20
                                                    DANIEL DECLEMENTS, individually and on
21                                                  behalf of those similarly situated individuals
22
23
     Dated: July 14, 2019                           By: /s/ Nathan Brown
24                                                  Nathan Brown
                                                    Local Counsel for Plaintiff and the putative Class
25
                                                Stefan Coleman
26
                                                law@stefancoleman.com
27                                              LAW OFFICES OF STEFAN COLEMAN, P.A.
                                       CLASS ACTION COMPLAINT
28                                                -15-
     Case 2:19-cv-04710-GMS Document 1 Filed 07/14/19 Page 16 of 16



                                 201 S. Biscayne Blvd, 28th Floor
 1
                                 Miami, FL 33131
 2                               Telephone: (877) 333-9427
                                 Facsimile: (888) 498-8946
 3
                                 Avi R. Kaufman*
 4                               kaufman@kaufmanpa.com
                                 KAUFMAN P.A.
 5
                                 400 NW 26th Street
 6                               Miami, FL 33127
                                 Telephone: (305) 469-5881
 7
                                 Attorneys for Plaintiff and the putative Classes
 8
 9                               *Pro Hac Vice motion forthcoming

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25
26
27
                       CLASS ACTION COMPLAINT
28                               -16-
